Case 2:21-cv-01581-WBV-MBN Document 1-4 Filed 08/19/21 Page 1 of9

UNITED STATES OF AMERICA

STATE OF LOUISIANA

THIRTY FOURTH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. BERNARD

I, CONNIE SPENCER, CHIEF DEPUTY CLERK OF COURT OF THE
THIRTY-FOURTH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST.
BERNARD, DO HEREBY CERTIFY, that the attached record consisting of 8 PAGES is

a true copy of the original record on file in the Court, No. #21-0990, entitled

 

MARGARET CHASTAIN VERSUS NEW ORLEANS PADDLEWHEELS, INC. filed

JULY 12, 2021.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seal of

this said court, at the City of Chalmette, on this 18TH day of AUGUST, 2021.

 

fi)
CONNIE SPENCER
CHIEF DEPUTY CLERK OF COURT

EAC

EXHIBIT

C

 
Page i OM, Frosh HERR LWBV.MBN,, Document 1-4 Filed 08/19/21 Page 2 of 9

  
 

34™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. BERNGRD “©

STATE OF LOUISIANA

21-0990 -
No. __ SECTION:
MARGARET CHASTAIN

 

versus

NEW ORLEANS PADDLEWHEELS, INC.

amED. JUL 12 297 : “Rancky 5, Voumon,

f Dept@y Clerk

PETITION FOR DAMAGES

 

The petition of Margaret Chastain, a citizen of the State of Tennessee and a person
of the full age of majority, alleges upon information and belief as follows:
L
Made defendant herein is New Orleans Paddlewheels, Inc., a domestic corporation.
UL.

On March 4, 2020, petitioner was a fee-paying passenger aboard the M/V Creole

Queen, a passenger vessel owned and operated by New Orleans Paddlewheels, Inc.
I.

While aboard the M/V Creole Queen as aforesaid, the vessel was cruising down the
Mississippi River to the Chalmette Battlefield within this parish and state, when an
announcement was made over the vessel’s PA system advising passengers that the ship was
preparing to dock at the Chalmette Battlefield and that this would bea good opportunity for

passengers to head to the ship’s bar for a drink.

Iv.
Having heard the aforesaid announcement, petitioner headed toward the bar which
necessitated descending an interior stairway.on the vessel.
V.
As petitioner began the process of descending the stairway, the vessel violently jolted

as it struck the mooring facility causing her to lose her balance and tumble down the stairs,
page a ORG, FORY TERE L-WBV-MBN, Document 1-4 Filed 08/19/21 Page 3 of 9

striking her head and other parts of her body in the process.

The incident described above did not result from any fault or neglect on the part of
your petitioner, rather, this easily preventable accident resulted from the sole fault or neglect
on the part of defendant, to-wit:

(a) negligently striking the mooring facility with such force as to cause a jolt to
passengers on the vessel;

(b) failing to warn of the potential for a jolt or a bump;

(c) inviting passengers to approach the bar which in many instances would
necessitate the use of the stairway ata time when those in control of the vessel
knew or should have known of the likelihood of a bump during the mooring

process which would put those on the stairway in immediate jeopardy; and

(a) all such other negligent acts-or omissions as may come to light during the
discovery phase of this case.

VIL.

As a consequence of the incident described above, petitioner has sustained serious,
permanent, painful and disabling injuries for which damages are claimed from defendant
including past and future medical expenses, past and future physical pain and suffering and
past and future mental anguish, emotional distress, disability and loss of enjoyment of life;
petitioner hereby claims all such sums as will fully and fairly compensate her for these
injuries and losses and in such amount as maybe determined by the finder of fact at the time
of trial; as required by law, petitioner maintains that her. damages exceed $50,000, exclusive
of interest and costs. a _

VU.

Petitioner is entitled to and hereby demands trial by jury with regard to all issues.

WHEREFORE, petitioner prays that the defendant be cited and served witha copy of
this petition compelling it to appear and answer same and, after all due proceedings had
herein, that judgment be entered in favor of petitioner for all losses itemized above, together

with all costs of these proceedings, interest from the date of judicial demand, and any and all

2 ke dee
page 3 BNE, ALY Paeeden Meo MEN, Document 1-4 Filed 08/19/21 Page 4 of 9

‘

other relief which may be available under the circumstances.

PLEASE SERVE:

NEW ORLEANS PADDLEWHEELS, INC.,
through its agent for service of process:
Craig Smith

4220 Howard Avenue

New Orleans, LA 70125

 

 

SCOTT E:SHBERT (#12068)
Silpert, Pitre & Friedman

909 Poydras Street, Suite 2130
New Orleans, Louisiana 70112
Ph: (504) 581-6200

Fx: 604) 584-5270

Email: Scott(@spflawyers.com
COUNSEL FOR PETITIONER

 
Page aecASe, Ady Pee ARM MBN, Document 1-4 Filed 08/19/21 Page 5 of9

 

ae 8
Silbert, Pitre 4 Friedman

ATTORNEYS AT LAW

Scott E.Silbert* 909 Poydras Street, Suite 2130 MISSISSIPPI OFFICE
David Pitre 2+ New Orleans, LA 70112 (228) 822-2404
Jonathan B. Friedman? Phone (504) 581-6200

W. Gregory Meritt? Fax (504) 584-5270 1 Admitted in Loufsiena and Colorado
a spflawyers.co 2 Admitted In Mississipp! and Louisiana
Justin Garon Purewyers.com 3 Admitted in Loulsiana
Retired scomt@spflawyers.com + Board Certified In Civil Trial Advocacy

July 8, 2021

| FILED
Attention: Civil Filing

NEW SUITS UL 12 24
Clerk of Court RT
34" Judicial District Court CRERK OF

ERN ARD PARISH
Parish of St. Bernard sre
1101 W. St. Bemard Highway |
Chalmette, LA 70043

Re: Margaret Chastain vs. New Orleans Paddlewheels, Inc.
Dear Sir/Madam:

Enclosed herewith please find the original civil cover sheet and original and two
copies of the Petition for Damages in the referenced suit. Please file of record, forward a
copy to the Sheriff for service on the defendant, and return a conformed copy to me in the

self-addressed, stamped envelope provided herein:

My firm’s check in the amount of $350 is enclosed to cover the cost of filing and

service on the defendant. VA

Thanking you for your courtesies and assistance, I A

   
 

S
SES/db

Enclosures
cc: Ms. Margaret Chastain (w/encl. via email)
page 1nCASR, 2ALGY PASBAWBM MBN, Document 1-4 Filed 08/19/21 Page 6 of 9
34™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. BERNARD

STATE OF LOUISIANA

no: 21-0990 DIVISION “D”

MARGARET CHASTAIN
_VERSUS |

NEW ORLEANS PADDLEY

riLep:__JUL 12 2021 |

   

 

DEPUTY CLER
/S/ SHANNON A. WHITFIELD

 

JURY ORDER
Considering the request for a jury trial filed herein:

IT IS ORDERED that this matter shal! be tried by a jury, subject to compliance with the requirements and
in accordance with La. R.S. 13:3049(B) and La. C.C.P. Article 1734.1, requiring cash deposits in lieu of bond to
defray the additional costs of a jury trial;

1, The party seeking the trial by jury shall make a cash deposit for jury costs, in lieu of a jury bond, in an
amount of Two Thousand ($2,000.00) and no/100 Dollars for the first day and Four Hurdred
($400.00) and no/100 Dollars per day for each additional day. The deposit shall be made thirty (39)
days prior to the commencement of the jury trial.

Payment of jury fees conternporaneously with the jurors’ performance of their jury service is essential
to the proper administration of j ustice. Accordingly, a party requesting trial by jury shall deposit with
the Clerk of Court, no later than one hour before the date set for trial, the following sums to be used for
the payment of jury fees: $2,000.00 for the first day of trial and $400.00 for each additional day of the
trial.

Ww

3. In the event the party requesting the jury trial fails to make the deposit for jury costs, such failure shall
entitle any other party to this litigation to request a jury trial within ten (10) days after the date on which
the deposit for jury costs were due by the party initially requesting the jury trial, by compliance with the
requirements of law and this order in timely making the required deposits to pay the additional costs of

a jury trial.

4. The failure of the party initially requesting.the jury trial or any other party to timely post the required
deposits shall result in a waiver of the right to a trial by jury and no jurors may be summoned for service
as jurors in this trial.

5. On the date on which the jury trial is commenced and during the course of the trial, the Court shall require
the cash deposit of additional sums to pay expenses and costs in excess of the cash deposit provided for
herein.

6. The Court may require an additional amount to.be filed during the trial if the deposits are insufficient to
pay jury costs. se yar

This Order is entered at Chalmette, Louisiangon this : A day of Juli 2021.
4YLL A My

"DISTRICT JUDGE /

Requested by: . : wt
SCOTT E. SILBERT Sot ee
ATTORNEY FOR MARGARET CHASTAIN ee, Coss
(804) 581-6200 oo, / ae

 
  
 

 
Page 1 CAR, * Akay Pahokee Ne MoMA Document 1-4 Filed 08/19/21 Page 7 of 9

_ 4 LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. B.S. 13 :4688 and
Part G, §13, Louisiana Supreme Court General Administrative Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized
representative, or by the self-represented litigant Gf not represented by counsel) and submitted with the
original petition filed with the court The information should be the best available at the time of filimg.
This information does not constitute a discovery request, response OF supplementation, and is not
admissible at trial.

Suit Caption:

Mee qacet C brashory VS. New Ovleaas Paddiwlwrls, bre

 

 

 

Court: 3uf* JT dL —. Doeket Number: 21-0990
Parish of Filing: Sz — aad Filing Date:

Name of Lead Petitioner’s Attorney: Sruohh E. Silheet

Name of Self- Represented Litigant:

 

 

Number of named petitioners: , " Nuniber of named defendants: |

 

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):

 

 

 

 

__ Auto: Personal Injury ___ Auto: Property Damage

__ Auto: Wrongful Death __ Auto: Uninsured Motorist

__ Asbestos: Property Damage __ Asbestos: Personal Injury/Death

__ Product Liability "Premise Liability = i L E
__ Intentional Bodily Injury __ Intentional Property Damage JUL 12 021
__ Intentional Wrongful Death ' - Unfair Business Practice

__ Business Tort Fraud AD 08 onl ee
__ Defamation , ___ Professional Negligence ST. BERNARD PARISH
___ Environmental Tort __ Medical Malpractice

___ Intellectual Property __ Toxic Tort

__ Legal Malpractice ___ Other Tort (describe below)

~_ Other Professional Malpractice __ Redhibition

x Maritime ; __ Class action (nature of case)

__ Wrongful Death

__ General Negligence

Please briefly describe the nature of the litigation in one sentence of additional detail:
madlace resle Gruner steurl< ace : wSt :
Pk Aka heee oth Goh Buns 2¥F sshadcs

    
    
  
  
 

vy the self-represented

Following the completion of this form by counsel, counsel’s representative,
ifistrator, Supreme Court of

litigant, this document will be submitted to the Office of the JudiciaPA.
Louisiana, by the Clerk of Court. oo
Name, address and contact information of person completing f

Name. S wt E Sil eet Signature
Address  @4 Ez a denas, Sr Sete 2138) NEES blz

Phone number:.5 04/5 ¥/- 62 8° E-mail address: ust Os oS lauoyecs test

 
page n CARE 22426VUSRL:WRMMBN, Document 1-4 Filed 08/19/21 Page 8 of 9

owe Fe eS ET ee rn re ee ee re te es

o @
CITATION

 

 

MARGARET CHASTAIN
Case No.: 21-0990
Division: “ D ”
VERSUS 34% Judicial District Court
Parish of St. Bernard :
NEW ORLEANS PADDLEWHEELS, INC. State of Louisiana '

 

TO: NEW ORLEANS PADDLEWHEELS, INC.
THROUGH ITS AGENT FOR SERVICE OF PROCESS:
CRAIG SMITH
4220 HOWARD AVENUE
NEW ORLEANS, LA 70123

YOU HAVE BEEN SUED. Attached to this Citation is a certified copy of PETITION FOR;
DAMAGES AND JURY ORDER. The Petition tells you what you are being sued for. :

 

You must either DO WHAT THE PETITION ASKS, OR WITHIN FIFTEEN (15) DAYS after you -
have received these documents, you must file an answer or other legal pleadings in the office of the Clerk of
Court at the St. Bernard Parish Courthouse, 1100 W. St. Bernard Hwy., Chalmette, LA 70043.

If you do not do what the Petition asks, or if you do not file an answer or legal pleading within
FIFTEEN (15) DAYS, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for St. Bernard Parish, Louisiana on the 20' day of
JULY, 2021,

Randy S. Nunez
Clerk of Court
Parish of St. Bernard
saw. CHASTAIN
3 /S/ SHANNON A. WHITFIELD :
y: :
Deputy Clerk :
/S/ SHANNON A. WHITFIELD -
wine sibclerk com

 

DOMICILIARY aS
Date Received by the Parish of St. Bernard: :

 

Date Served:
Address Served:
Domiciliary Service on: | a person apparently over the age of 14 years living and t
residing in said domicile, whose name and other facts, connected with this service I learned by interrogating the 3
same. :
Service intended for: a person domiciled at the above address but was absent at

the time of service.

 

 

 

Returned to Parish of St. Bernard this day of , :

 

 

Sheriff

PERSONAL
Date Received by the Parish of St. Berard:

 

Date Served:
Address Served:

 

 

Personal Service on:

 

Retumed to Parish of St Bernard :

 

Sheriff

cere ee et ee
Page 11 CORE, 2 Adsey Le8irWeMeliBh, Document 1-4 Filed 08/19/21 Page 9 of 9
MAKE RETURN

crration
Case No: 21-0990

oo “ ”
Division: D

34" Judicial District Court
Parish of St. Bernard

NEV’ ORLEANS PADDLEWHEELS, INC. E] oe S State of Louisiana

TO: NEW ORLEANS PADDLEWHEELS, INC. aug 08 2024
THROUGH ITS AGENT FOR SERVICE OF PROGES$cLERK OF COURT

MARGARET CHASTAIN

VERSUS

 

CRAIG SMITH ST.BERNARD PARISH 2G BS
4220 HOWARD AVENUE ar ee UD
NEW ORLEANS, LA 70125 S> FF
: m= NO a
cA aD m

 

oe 3
YOU HAVE BEEN SUED. Attached to this Citation is a certified copy of PEBITIONCFOR

DAMAGES AND JURY ORDER. The Petition tells you what you are being sued form = 2 o
canes cad
mr Z
You must either DO WHAT THE PETITION ASKS, OR WITHIN FIFTEEN (15) DAYS after you
haye received these documents, you must file an answer or other legal pleadings in the office of the Clerk of

Court at the St. Bernard Parish Courthouse, 1100 W. St. Bernard Hwy., Chalmette, LA 70043.

J

If you do not do what the Petition asks, or if you do not file an answer or legal pleading within
FIF VEEN (15) DAYS, a judgment may be entered against you without further notice.

Parish, Louisiana on the 20™ day of

  
 
  

 

This Ci
(43) 210990 - Service D ti
JULY. 2021. ate 08/04/2021 Time 4:59 PM
seats hss NEW ORLEANS PADDLEWHEELS, INC. THRU AGT
Persoral at 4220 HOWARD.AV andy S. Nunez
rein Claibome # 348 tlerk of Court
ion & Petition; Bera arish of St. Bernard

  
 
  
  

 

saw’ CHAST

  

Ett
ALWOESZ
Deputy Clerk SS
{S/ SHANNON A, WHITFIELD
wir: -vhelerk com

DOMICILIARY
Date Received by the Parish of St. Bernard:

 

Date Served:

Address Served: :
Domiciliary Service on: “.-alpersori apparently over the age of 14 years living and

residing in said domicile, whose name and other facts, connected with this service I learned by interrogating the

 

same,

Service intended for: __
the time of service.

a person domiciled at the above address but was absent at

 

 

 

Returned to Parish of St. Bernard this___day of 1
Sheriff
PERSONAL
Date Received by the Parish of St. Beard:
Date Served:
Address Served:

 

 

Personal Service on:
Returned to Parish of St. Bernard >

 

Sheriff

43 210990/ 1 / 9236

43/7 AL Badge #348

COUN

 
